Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 7/30/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 3-10, 14, 16-19, 21-28 and 31-33 are pending in this Office Action. Claims 1, 14 and 19 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Response to Arguments
	The applicant argued that in the present case, the teachings of Kim would not be combined by a person of ordinary skill in the art with that of Saxena in the manner proposed by the Office at least First Named Inventor Yanpeng Li Attorney Docket: 44892-0338001 / PCT18628USApplication No. : 16/422,881 Filed : May 24, 2019 Page : 14 of 15 because such a modification would make Saxena's system inoperable for its intended purpose. To the extent the Office disagrees with Applicant's assertions, Applicant requests the Office to clarify how a system resulting from the modification proposed by the Office would look like. 

In response to applicant’s argument that the teachings of Kim would not be combined by a person of ordinary skill in the art with that of Saxena in the manner proposed by the Office, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
First, it is not clear how such a modification would make Saxena's system inoperable for its intended purpose. 
Second, Saxena never stated that his invention cannot be enhanced to include a selectable in the user interface. Adding a selectable in the user interface would speed up the information to be presented. Hence, for Saxena it is favorable to add the selectable from Kim’s teaching.  
Third, Saxena stated that [0267] As an example, a user may have two associated cognitive profiles, "runner" and "foodie," which are respectively selected according to two sets two blockchain-associated cognitive insights may be generated and provided to the user in the form of a cognitive insight summary 1248. The first may be suggesting a running trail the user has used before and liked, but needs directions to find again. The second may be suggesting a new running trail that is equally convenient, but wasn't available the last time the user was in town. [0268] Conversely, the "foodie" cognitive profile may be selected according to a second set of contextual information associated with the user being at home and expressing an interest in trying either a new restaurant or an innovative cuisine. In furtherance of this example, the user's "foodie" cognitive profile may be processed by the CILS to determine which restaurants and cuisines the user has tried in the last eighteen months. In this example, the contextual information may be ordering and payment information contained in various blockchain transactions associated with the user. As a result, two blockchain-associated cognitive insights may be generated and provided to the user in the form of a cognitive insight summary 1248. The first may be a suggestion for a new restaurant that is serving a cuisine the user has enjoyed in the past, as well as a corresponding promotional offer in the form of a smart contract for ordering online or physical presentment through the use of a mobile device. The second may be a suggestion for a restaurant familiar to the user that includes a promotional offer, likewise in the form of a smart contract, for a seasonal menu featuring Asian fusion dishes the user has not tried before (See [0267]-[0268]).  Saxon suggested the results of the two profiles 
Hence, the rejection teaches the limitations as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 5, 14, 16, 18-19, 21, 23 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US Pub. No. 2018/0129958 A1), hereinafter “Saxena” in view of Kasper et al. (US Pub. No. 2017/0323392 A1), hereinafter “Kasper” and Davis et al. (US Pub. No. 2016/0335533 A1), hereinafter “Davis” and Kim et al. (US Pub. No. 2019/0080284 A1), hereinafter “Kim”.
Regarding claim 1, Saxena teaches a computer-implemented method for providing a visualization of a blockchain associated with a blockchain network (Saxena, See ABSTRACT), the method comprising: 
receiving, from a client device (Saxena, See Figure 1), a request for a blockchain visualization user interface (Saxena, See [0063], In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph. See [0062],  … In various embodiments, the dataset engine 322 is configured to source data from one or more blockchains. In certain embodiments, the blockchains may be a public blockchain, a private blockchain, or a combination thereof. See [0069], In various embodiments, the application accelerators 306 include a cognitive application framework 308. In certain embodiments, the application accelerators 308 and the cognitive application framework 308 support various plug-ins and components that facilitate the creation of client applications 302 and cognitive applications 304. In various embodiments, the application accelerators 306 include widgets, user interface (UI) components, reports, charts, and back-end integration components familiar to those of skill in the art);
generating the blockchain visualization user interface chain graph structure that visually depicts at least one or more blocks of the blockchain and transaction information (Saxena, See [0104], In various embodiments, the repository of cognitive graphs 457 is implemented to store cognitive graphs generated, accessed, and updated by the cognitive engine 320 in the process of generating cognitive insights. In various embodiments, the repository of cognitive graphs 457 may include one or more repositories of curated data 458, one or more repositories of blockchain data 462, of some combination thereof. See [0234] and Figures 7-8, As used herein, a blockchain-associated cognitive insight broadly refers to a cognitive insight that is generated at least in part through the use of blockchain data, or alternatively, provided in the form of a blockchain transaction, described in greater detail herein. As likewise used herein, blockchain data broadly refers to any data associated with a given blockchain, whether it is related to the data structure of the blockchain as a whole or its individual elements, the individual data elements it may contain, or its associated metadata);
providing the blockchain visualization user interface for display on the client device in response to the request for the blockchain visualization user interface (Saxena, See [0235]-[0236] and Figures 7-8, In various embodiments, insight agents use a cognitive graph, such as an application cognitive graph 1282, and various cognitive blockchain knowledge repositories `1` through `n` 1278, described in greater detail herein, as their data sources to respectively generate individual blockchain-associated cognitive insights. In certain embodiments, the blockchain knowledge repositories `1` through `n` 1278 are implemented as a cognitive graph. As used herein, an application cognitive graph 1282 broadly refers to a cognitive graph that is associated with a particular cognitive application 304. In various embodiments, different cognitive applications 304 may interact with different application ;
after providing the blockchain visualization user interface for display, determining that an updated version of the blockchain has been newly designed as the consensus version of the block chain (Saxena, See [0093], … In various embodiments, the learning agent 434 work in the background to continually update the cognitive graph, as described in greater detail herein, from each unique interaction with data and users); and does not explicitly disclose Saxena teaches in certain embodiments, the development environment 314 is implemented to create custom extensions to the CILS 118 shown in FIG. 2. In various embodiments, the development environment 314 is implemented for the development of a custom application, which may subsequently be deployed in a public, private or hybrid cloud environment. As an example, the custom application may be configured to receive and process a blockchain transaction. In certain embodiments, the receipt and processing of a blockchain transaction results in the generation of blockchain data 339. In various embodiments, the blockchain data is used to provide visibility into various transactions used for the generation of a block-chain associated cognitive insight. As an example, individual blockchain transactions used to generate a particular blockchain-associated may be provided to a user, in detail or summary form, as evidence of the basis for the generation of the blockchain-associated cognitive insight (Saxena, See [0060]) and does not explicitly disclose in response to receiving the request, obtaining a version of the blockchain that is currently designed as consensus version of the blockchain at a time when the request was received; obtaining transaction information for transactions that have occurred in the blockchain network a reflected in the version of the blockchain that was designed as the consensus version of the blockchain at the time when the request was received.
However, Kasper teaches in response to receiving the request, obtaining a version of the blockchain that is currently designed as consensus version of the blockchain at a time when the request was received (Kasper, See [0055], … However, the intent of the system 100 is to reach consensus among all honest peers on the same transaction history and it is therefore necessary to select a consensus history if more than one is presented. At 212 the application determines a consensus chain based on the widest chain metric); obtaining transaction information for transactions that have occurred in the blockchain network a reflected in the version of the blockchain that was designed as the consensus version of the blockchain at the time when the request was received (Kasper, See [0056], At 214, valid transactions and blocks are passed to peers on the network. At 216 the node application maintains and builds a database or databases that comprise the current ledger. The current ledger of balances is built by starting with the genesis block and applying each subsequent block of transactions that alter the ledger. An additional database can track current votes for block signers as discussed in detail below. At 218, information taken from the consensus transaction record can be passed by request to the wallet module of the consensus system software application).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Saxena and Kasper because Kasper provides the system achieves consensus on a shared ledger between a plurality of peers and prevents double spending in light of network latency, data corruption and intentional manipulation of the system. Consensus is achieved and double spending is prevented via the use of the widest chain metric to choose a single consensus transaction record. A trustable record is also facilitated by allowing Kasper, See ABSTRACT) can be utilized by Saxena to analyze transactions associated with the state of blockchain per user’s request.
Saxena in view of Kasper does not explicitly disclose in response to determining that the updated version of the blockchain has been newly designated as the consensus version of the blockchain, updating the blockchain visualization user interface to visually depict updates to the blockchain as reflected in the updated version that has been newly designated as the consensus version.
However, Davis teaches in response to determining that the updated version of the blockchain has been newly designated as the consensus version of the blockchain, updating the blockchain visualization user interface to visually depict updates to the blockchain as reflected in the updated version that has been newly designated as the consensus version (Davis, See [0156], … If the changes to the smart contract affect the functioning of a process that occurs frequently for the smart contract and where change effects are seen immediately, the smart contract change window may be less than one week. In the smart contract change window, the consensus module applies the modifications and loads a new version of the smart contract including the modifications).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Saxena and Kasper and Davis because Davis provides a processing network is configured to access a reputation system, provide a first user interface, provide a second user interface, receive a request from a user through the second user interface, retrieve user information from the reputation system, assign a plurality of human intelligence Davis, See ABSTRACT) can be utilized by Saxena and Kasper to auto re-display the newly confirmed transactions.
Saxena in view of Kasper and Davis does not explicitly disclose wherein the chain graph structure of the blockchain visualization user interface is displayed on the client device, and comprises a chain of selectable block representations corresponding to the one or more blocks of the blockchain.
However, Kim teaches wherein the chain graph structure of the blockchain visualization user interface is displayed on the client device, and comprises a chain of selectable block representations corresponding to the one or more blocks of the blockchain (Kim, See [0124], FIG. 10A-B illustrates a first example of a display interface 1002 for the system 100. Referring to FIG. 10A, the display interface 1002 may include selectable icons, buttons, text, or any other type of selectable information. For example, the display interface 1002 may include one or more labels 1004 associated with datablock types. Selecting any of the labels 1004 may display one or more datablocks of a type corresponding to the labels 1004. The discussion in reference to FIG. 1 describes various types of data blocks. Selection of one or more of the labels 1004 may result in block chain information being displayed for one or more datablocks. Referring to FIG. 10B, the display interface 1002 may, in some examples, show a The blockchain flow path 1006 may include selectable blocks that may be selected to display information related to the selectable datablocks. The blockchain flow path 1006 may illustrate multiple datablocks linked together in accordance with the blockchain stored in the blockchain database 112. Alternatively or in addition, the display interface 1002 may include a transaction history table 1008 that displays historical transactions that occur on the blockchain 114. In some examples, datablock, transactions, and/or orders may be filtered based on origin/destination pairs. For example, the display interface 1002 may include table that allows information on the blockchain 114 to be filtered based on the origin/destination and/or any other parameter stored in the smart contract 116 or blockchain 114).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Saxena and Kasper and Davis and Kim because Kim provides a system may receive a tracking update created by a tracking device. The tracking update comprising geographic location information indicative of a current geographic location of the tracking device. The system may identify, in a blockchain, a smart contract including executable logic configured to calculate a tracking metric. The system may determine, using the executable logic, the tracking metric in response to receipt of the tracking update. The system may append a datablock to the blockchain. The datablock may include the tracking metric and the geographic location information. The system may synchronize the blockchain with a plurality of blockchains stored in blockchain databases (Kim, See ABSTRACT) can be utilized by Saxena and Kasper and Davis to visualize the selectable chain on the user interface.

Regarding claim 3, Saxena in view of Kasper and Davis and Kim further teaches the method of claim 1, further comprising: receiving a request for a block details user interface in response to a user selection of a particular block representation that corresponds to a particular block in the blockchain; retrieving additional block information for the particular block from the blockchain; generating the block details user interface based on the retrieved additional block information; and providing the block details user interface in response to the request for the block details user interface (Saxena, See [0235]-[0237]).  
Regarding claim 5, Saxena in view of Kasper and Davis and Kim further teaches the method of claim 1, wherein the transaction information comprises information for most-recent transactions associated with the blockchain (Saxena, See [0104]-[0105]).  
Regarding claim 31, Saxena in view of Kasper and Davis and Kim teaches the method of claim 1, wherein the consensus version identifies a chain of blocks representing a state of the blockchain (Kasper, See [0031]). 
Regarding claim 32, Saxena in view of Kasper and Davis and Kim teaches the method of claim 31, wherein determining the present consensus version of the blockchain comprises: identifying multiple candidate paths that each include a distinct chain of blocks that were received from one or more nodes of the blockchain during the particular time period; and selecting the chain of blocks from among the multiple candidate paths to represent the state of the state of the blockchain (Kasper, See [0071]). 
Regarding claim 33, Saxena in view of Kasper and Davis and Kim teaches the method of claim 32, wherein selecting the chain of blocks from among the multiple candidate paths comprises selecting a particular chain of blocks identified as having a longest chain length from among the multiple candidate paths (Kasper, See [0071]).

Saxena teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system (Saxena, See [0020]-[0024]) to perform operations comprising: 
receiving, from a client device (Saxena, See Figure 1), a request for a blockchain visualization user interface (Saxena, See [0063], In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph. See [0062],  … In various embodiments, the dataset engine 322 is configured to source data from one or more blockchains. In certain embodiments, the blockchains may be a public blockchain, a private blockchain, or a combination thereof. See [0069], In various embodiments, the application accelerators 306 include a cognitive application framework 308. In certain embodiments, the application accelerators 308 and the cognitive application framework 308 support various plug-ins and components that facilitate the creation of client applications 302 and cognitive applications 304. In various embodiments, the application accelerators 306 include widgets, user interface (UI) components, reports, charts, and back-end integration components familiar to those of skill in the art);
generating the blockchain visualization user interface (Saxena, See [0104], In various embodiments, the repository of cognitive graphs 457 is implemented to store cognitive graphs generated, accessed, and updated by the cognitive engine 320 in the process of generating cognitive insights. In various embodiments, the repository of cognitive graphs 457 may include one or more repositories of in the form of a blockchain transaction, described in greater detail herein. As likewise used herein, blockchain data broadly refers to any data associated with a given blockchain, whether it is related to the data structure of the blockchain as a whole or its individual elements, the individual data elements it may contain, or its associated metadata);
providing the blockchain visualization user interface for display on the client device in response to the request for the blockchain visualization user interface (Saxena, See [0235]-[0236] and Figures 7-8, In various embodiments, insight agents use a cognitive graph, such as an application cognitive graph 1282, and various cognitive blockchain knowledge repositories `1` through `n` 1278, described in greater detail herein, as their data sources to respectively generate individual blockchain-associated cognitive insights. In certain embodiments, the blockchain knowledge repositories `1` through `n` 1278 are implemented as a cognitive graph. As used herein, an application cognitive graph 1282 broadly refers to a cognitive graph that is associated with a particular cognitive application 304. In various embodiments, different cognitive applications 304 may interact with different application cognitive graphs 1282, and various cognitive blockchain knowledge repositories `1` through `n` 1278, to generate individual blockchain-associated cognitive insights for a user);
after providing the blockchain visualization user interface for display, determining that an updated version of the blockchain has been newly designed as the consensus version of the block chain (Saxena, See [0093], … In various embodiments, the learning agent 434 work in the background to continually update the cognitive graph, as described in greater detail ; and does not explicitly disclose Saxena teaches in certain embodiments, the development environment 314 is implemented to create custom extensions to the CILS 118 shown in FIG. 2. In various embodiments, the development environment 314 is implemented for the development of a custom application, which may subsequently be deployed in a public, private or hybrid cloud environment. As an example, the custom application may be configured to receive and process a blockchain transaction. In certain embodiments, the receipt and processing of a blockchain transaction results in the generation of blockchain data 339. In various embodiments, the blockchain data is used to provide visibility into various transactions used for the generation of a block-chain associated cognitive insight. As an example, individual blockchain transactions used to generate a particular blockchain-associated may be provided to a user, in detail or summary form, as evidence of the basis for the generation of the blockchain-associated cognitive insight (Saxena, See [0060]) and does not explicitly disclose in response to receiving the request, obtaining a version of the blockchain that is currently designed as consensus version of the blockchain at a time when the request was received; obtaining transaction information for transactions that have occurred in the blockchain network a reflected in the version of the blockchain that was designed as the consensus version of the blockchain at the time when the request was received.
However, Kasper teaches in response to receiving the request, obtaining a version of the blockchain that is currently designed as consensus version of the blockchain at a time when the request was received (Kasper, See [0055], … However, the intent of the system 100 is to reach consensus among all honest peers on the same transaction history and it is therefore necessary to select a consensus history if more than one is presented. At 212 the application determines a consensus chain based on the widest chain metric); obtaining transaction information for transactions that have occurred in the blockchain network a reflected in the version of the blockchain that was designed as the consensus version of the blockchain at the time when the request was received (Kasper, See [0056], At 214, valid transactions and blocks are passed to peers on the network. At 216 the node application maintains and builds a database or databases that comprise the current ledger. The current ledger of balances is built by starting with the genesis block and applying each subsequent block of transactions that alter the ledger. An additional database can track current votes for block signers as discussed in detail below. At 218, information taken from the consensus transaction record can be passed by request to the wallet module of the consensus system software application).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Saxena and Kasper because Kasper provides the system achieves consensus on a shared ledger between a plurality of peers and prevents double spending in light of network latency, data corruption and intentional manipulation of the system. Consensus is achieved and double spending is prevented via the use of the widest chain metric to choose a single consensus transaction record. A trustable record is also facilitated by allowing stakeholders to elect a set of trusted non-colluding block signers to cooperatively add transactions to the consensus record. The voting mechanism is a real-time auditable stake weighted approval voting mechanism (Kasper, See ABSTRACT) can be utilized by Saxena to analyze transactions associated with the state of blockchain per user’s request.
Saxena in view of Kasper does not explicitly disclose in response to determining that the updated version of the blockchain has been newly designated as the consensus version of the blockchain, updating the blockchain visualization user interface to visually depict updates to the blockchain as reflected in the updated version that has been newly designated as the consensus version.
However, Davis teaches in response to determining that the updated version of the blockchain has been newly designated as the consensus version of the blockchain, updating the blockchain visualization user interface to visually depict updates to the blockchain as reflected in the updated version that has been newly designated as the consensus version (Davis, See [0156], … If the changes to the smart contract affect the functioning of a process that occurs frequently for the smart contract and where change effects are seen immediately, the smart contract change window may be less than one week. In the smart contract change window, the consensus module applies the modifications and loads a new version of the smart contract including the modifications).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Saxena and Kasper and Davis because Davis provides a processing network is configured to access a reputation system, provide a first user interface, provide a second user interface, receive a request from a user through the second user interface, retrieve user information from the reputation system, assign a plurality of human intelligence tasks based on the request, receive a plurality of results from the plurality of human intelligence tasks, confirm an identity and a status of the user based on the user information and the plurality of results, execute the request based on confirming the identity and the status of the user, and store evidence of execution of the request as an immutable data entry in a permanent database. The first user interface includes information from the reputation system, and the plurality of human intelligence tasks are assigned to a plurality of participants through the first user interface Davis, See ABSTRACT) can be utilized by Saxena and Kasper to auto re-display the newly confirmed transactions.
Saxena in view of Kasper and Davis does not explicitly disclose wherein the chain graph structure of the blockchain visualization user interface is displayed on the client device, and comprises a chain of selectable block representations corresponding to the one or more blocks of the blockchain.
However, Kim teaches wherein the chain graph structure of the blockchain visualization user interface is displayed on the client device, and comprises a chain of selectable block representations corresponding to the one or more blocks of the blockchain (Kim, See [0124], FIG. 10A-B illustrates a first example of a display interface 1002 for the system 100. Referring to FIG. 10A, the display interface 1002 may include selectable icons, buttons, text, or any other type of selectable information. For example, the display interface 1002 may include one or more labels 1004 associated with datablock types. Selecting any of the labels 1004 may display one or more datablocks of a type corresponding to the labels 1004. The discussion in reference to FIG. 1 describes various types of data blocks. Selection of one or more of the labels 1004 may result in block chain information being displayed for one or more datablocks. Referring to FIG. 10B, the display interface 1002 may, in some examples, show a blockchain flow path 1006. The blockchain flow path 1006 may include selectable blocks that may be selected to display information related to the selectable datablocks. The blockchain flow path 1006 may illustrate multiple datablocks linked together in accordance with the blockchain stored in the blockchain database 112. Alternatively or in addition, the display interface 1002 may include a transaction history table 1008 that displays historical transactions that occur on the blockchain 114. In some examples, datablock, transactions, and/or orders may be filtered based .
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Saxena and Kasper and Davis and Kim because Kim provides a system may receive a tracking update created by a tracking device. The tracking update comprising geographic location information indicative of a current geographic location of the tracking device. The system may identify, in a blockchain, a smart contract including executable logic configured to calculate a tracking metric. The system may determine, using the executable logic, the tracking metric in response to receipt of the tracking update. The system may append a datablock to the blockchain. The datablock may include the tracking metric and the geographic location information. The system may synchronize the blockchain with a plurality of blockchains stored in blockchain databases (Kim, See ABSTRACT) can be utilized by Saxena and Kasper and Davis to visualize the selectable chain on the user interface.

Regarding claims 16 and 18, the instant claims are program claims which correspond to the method claims 3 and 5 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 19, Saxena teaches a computer-implemented system, comprising: 
one or more computers (Saxena, See Figure 1); and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more 35 instructions that, when executed by the one or more computers, perform one or more operations (Saxena, See [0020]-[0024] and Figure 1) comprising: 
receiving, from a client device (Saxena, See Figure 1), a request for a blockchain visualization user interface (Saxena, See [0063], In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph. See [0062],  … In various embodiments, the dataset engine 322 is configured to source data from one or more blockchains. In certain embodiments, the blockchains may be a public blockchain, a private blockchain, or a combination thereof. See [0069], In various embodiments, the application accelerators 306 include a cognitive application framework 308. In certain embodiments, the application accelerators 308 and the cognitive application framework 308 support various plug-ins and components that facilitate the creation of client applications 302 and cognitive applications 304. In various embodiments, the application accelerators 306 include widgets, user interface (UI) components, reports, charts, and back-end integration components familiar to those of skill in the art);
generating the blockchain visualization user interface (Saxena, See [0104], In various embodiments, the repository of cognitive graphs 457 is implemented to store cognitive graphs generated, accessed, and updated by the cognitive engine 320 in the process of generating cognitive insights. In various embodiments, the repository of cognitive graphs 457 may include one or more repositories of curated data 458, one or more repositories of blockchain data 462, of some combination thereof. in the form of a blockchain transaction, described in greater detail herein. As likewise used herein, blockchain data broadly refers to any data associated with a given blockchain, whether it is related to the data structure of the blockchain as a whole or its individual elements, the individual data elements it may contain, or its associated metadata);
providing the blockchain visualization user interface for display on the client device in response to the request for the blockchain visualization user interface (Saxena, , See [0235]-[0236] and Figures 7-8, In various embodiments, insight agents use a cognitive graph, such as an application cognitive graph 1282, and various cognitive blockchain knowledge repositories `1` through `n` 1278, described in greater detail herein, as their data sources to respectively generate individual blockchain-associated cognitive insights. In certain embodiments, the blockchain knowledge repositories `1` through `n` 1278 are implemented as a cognitive graph. As used herein, an application cognitive graph 1282 broadly refers to a cognitive graph that is associated with a particular cognitive application 304. In various embodiments, different cognitive applications 304 may interact with different application cognitive graphs 1282, and various cognitive blockchain knowledge repositories `1` through `n` 1278, to generate individual blockchain-associated cognitive insights for a user);
after providing the blockchain visualization user interface for display, determining that an updated version of the blockchain has been newly designed as the consensus version of the block chain (Saxena, See [0093], … In various embodiments, the learning agent 434 work in the background to continually update the cognitive graph, as described in greater detail herein, from each unique interaction with data and users); and does not explicitly disclose Saxena teaches in certain embodiments, the development environment 314 is implemented to create custom extensions to the CILS 118 shown in FIG. 2. In various embodiments, the development environment 314 is implemented for the development of a custom application, which may subsequently be deployed in a public, private or hybrid cloud environment. As an example, the custom application may be configured to receive and process a blockchain transaction. In certain embodiments, the receipt and processing of a blockchain transaction results in the generation of blockchain data 339. In various embodiments, the blockchain data is used to provide visibility into various transactions used for the generation of a block-chain associated cognitive insight. As an example, individual blockchain transactions used to generate a particular blockchain-associated may be provided to a user, in detail or summary form, as evidence of the basis for the generation of the blockchain-associated cognitive insight (Saxena, See [0060]) and does not explicitly disclose in response to receiving the request, obtaining a version of the blockchain that is currently designed as consensus version of the blockchain at a time when the request was received; obtaining transaction information for transactions that have occurred in the blockchain network a reflected in the version of the blockchain that was designed as the consensus version of the blockchain at the time when the request was received.
However, Kasper teaches in response to receiving the request, obtaining a version of the blockchain that is currently designed as consensus version of the blockchain at a time when the request was received (Kasper, See [0055], … However, the intent of the system 100 is to reach consensus among all honest peers on the same transaction history and it is therefore necessary to select a consensus history if more than one is presented. At 212 the application determines a consensus chain based on the widest chain metric); obtaining transaction information for transactions that have occurred in the blockchain network a reflected in the version of the blockchain that was designed as the consensus version of the blockchain at the time when the request was received (Kasper, See [0056], At 214, valid transactions and blocks are passed to peers on the network. At 216 the node application maintains and builds a database or databases that comprise the current ledger. The current ledger of balances is built by starting with the genesis block and applying each subsequent block of transactions that alter the ledger. An additional database can track current votes for block signers as discussed in detail below. At 218, information taken from the consensus transaction record can be passed by request to the wallet module of the consensus system software application).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Saxena and Kasper because Kasper provides the system achieves consensus on a shared ledger between a plurality of peers and prevents double spending in light of network latency, data corruption and intentional manipulation of the system. Consensus is achieved and double spending is prevented via the use of the widest chain metric to choose a single consensus transaction record. A trustable record is also facilitated by allowing stakeholders to elect a set of trusted non-colluding block signers to cooperatively add transactions to the consensus record. The voting mechanism is a real-time auditable stake weighted approval voting mechanism (Kasper, See ABSTRACT) can be utilized by Saxena to analyze transactions associated with the state of blockchain per user’s request.
Saxena in view of Kasper does not explicitly disclose in response to determining that the updated version of the blockchain has been newly designated as the consensus version of the blockchain, updating the blockchain visualization user interface to visually depict updates to the blockchain as reflected in the updated version that has been newly designated as the consensus version.
However, Davis teaches in response to determining that the updated version of the blockchain has been newly designated as the consensus version of the blockchain, updating the blockchain visualization user interface to visually depict updates to the blockchain as reflected in the updated version that has been newly designated as the consensus version (Davis, See [0156], … If the changes to the smart contract affect the functioning of a process that occurs frequently for the smart contract and where change effects are seen immediately, the smart contract change window may be less than one week. In the smart contract change window, the consensus module applies the modifications and loads a new version of the smart contract including the modifications).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Saxena and Kasper and Davis because Davis provides a processing network is configured to access a reputation system, provide a first user interface, provide a second user interface, receive a request from a user through the second user interface, retrieve user information from the reputation system, assign a plurality of human intelligence tasks based on the request, receive a plurality of results from the plurality of human intelligence tasks, confirm an identity and a status of the user based on the user information and the plurality of results, execute the request based on confirming the identity and the status of the user, and store evidence of execution of the request as an immutable data entry in a permanent database. The first user interface includes information from the reputation system, and the plurality of human intelligence tasks are assigned to a plurality of participants through the first user interface Davis, See ABSTRACT) can be utilized by Saxena and Kasper to auto re-display the newly confirmed transactions.
Saxena in view of Kasper and Davis does not explicitly disclose wherein the chain graph structure of the blockchain visualization user interface is displayed on the client device, and comprises a chain of selectable block representations corresponding to the one or more blocks of the blockchain.
However, Kim teaches wherein the chain graph structure of the blockchain visualization user interface is displayed on the client device, and comprises a chain of selectable block representations corresponding to the one or more blocks of the blockchain (Kim, See [0124], FIG. 10A-B illustrates a first example of a display interface 1002 for the system 100. Referring to FIG. 10A, the display interface 1002 may include selectable icons, buttons, text, or any other type of selectable information. For example, the display interface 1002 may include one or more labels 1004 associated with datablock types. Selecting any of the labels 1004 may display one or more datablocks of a type corresponding to the labels 1004. The discussion in reference to FIG. 1 describes various types of data blocks. Selection of one or more of the labels 1004 may result in block chain information being displayed for one or more datablocks. Referring to FIG. 10B, the display interface 1002 may, in some examples, show a blockchain flow path 1006. The blockchain flow path 1006 may include selectable blocks that may be selected to display information related to the selectable datablocks. The blockchain flow path 1006 may illustrate multiple datablocks linked together in accordance with the blockchain stored in the blockchain database 112. Alternatively or in addition, the display interface 1002 may include a transaction history table 1008 that displays historical transactions that occur on the blockchain 114. In some examples, datablock, transactions, and/or orders may be filtered based .
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Saxena and Kasper and Davis and Kim because Kim provides a system may receive a tracking update created by a tracking device. The tracking update comprising geographic location information indicative of a current geographic location of the tracking device. The system may identify, in a blockchain, a smart contract including executable logic configured to calculate a tracking metric. The system may determine, using the executable logic, the tracking metric in response to receipt of the tracking update. The system may append a datablock to the blockchain. The datablock may include the tracking metric and the geographic location information. The system may synchronize the blockchain with a plurality of blockchains stored in blockchain databases (Kim, See ABSTRACT) can be utilized by Saxena and Kasper and Davis to visualize the selectable chain on the user interface.

Regarding claims 21 and 23, the instant claims are program claims which correspond to the method claims 3 and 5 above, therefore they are rejected for the same reason as set forth above.

Claims 4, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena in view of Kasper and Davis and Kim as applied to claims 3, 15 and 20 above, and further in view of Hogue et al. (US Pub. No. 2007/0185895 A1), hereinafter “Hogue”.
 does not explicitly disclose the method of claim 1, wherein the selectable block representations are connected with selectable links and the blockchain visualization user interface is configured to reposition the chain graph structure in response to a user selection of a particular selectable link so that a selectable block representation that is a target of the selected link is positioned at a top of the chain graph structure.
However, Hogue teaches the method of claim 1, wherein the selectable block representations are connected with selectable links and the blockchain visualization user interface is configured to reposition the chain graph structure in response to a user selection of a particular selectable link so that a selectable block representation that is a target of the selected link is positioned at a top of the chain graph structure (Hogue, See [0087]).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Saxena and Kasper and Davis and Kim and Hogue because Hogue provides a fact repository stores objects. Each object includes a collection of facts, where a fact comprises an attribute and a value. A set of objects from the fact repository are designated for analysis. The presentation engine presents the facts of the objects in a user interface (UI) having a table. Through manipulation of the UI, an end-user can add or remove facts from the table, and sort the table based on the values of particular facts. The presentation engine also presents the facts of the objects in a UI having a graph. Through manipulation of the UI, the end-user can add or remove facts from the graph, and can sort the facts shown in the graph based on values that are shown, or not shown, in the graph. The presentation engine can Hogue, See ABSTRACT) can be utilized by Saxena and Kasper and Davis and Kim to control the display.

Regarding claims 17 and 22, the instant claims are program and system claims which correspond to the method claim 4 above, therefore they are rejected for the same reason as set forth above.

Claims 6-10 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena in view of Kasper and Davis and Kim as applied to claims 1 and 19 above, and further in view of Mercuri et al. (US Pub. No. 2019/0012249 A1), hereinafter “Mercuri”.
Regarding claim 6, Saxena in view of Kasper and Davis and Kim teaches that in various embodiments, the orchestration of the selected insight agents is performed by the cognitive insight/learning engine 330 shown in FIGS. 3 and 4a. In certain embodiments, a subset of insight agents is selected to provide blockchain-associated cognitive insights to satisfy a graph query 1244, a contextual situation, or some combination thereof. For example, it may be determined, as likewise described in greater detail herein, that a particular subset of insight agents may be suited to provide a blockchain-associated cognitive insight related to a particular user of a particular device, at a particular location, at a particular time, for a particular purpose. In certain embodiments, the insight agents are selected for orchestration as a result of receiving direct or indirect input data 1242 from a user. In various embodiments, the direct user input data 1242 may be a natural language inquiry (Saxena, See [0236]-[0237]) and does not explicitly disclose the method of claim 1, wherein the transaction information comprises transaction identifying information for a first transaction, the method further comprising: receiving a request for a transaction details user interface for the first transaction in response to a user selection of the transaction identifying information; retrieving transaction information for the first transaction using the blockchain; generating the transaction details user interface based on the transaction information for the first transaction; and providing the transaction details user interface in response to the request for the transaction details user interface.  
However,  Mercuri teaches the method of claim 1, wherein the transaction information comprises transaction identifying information for a first transaction, the method further comprising: receiving a request for a transaction details user interface for the first transaction in response to a user selection of the transaction identifying information; retrieving transaction information for the first transaction using the blockchain; generating the transaction details user interface based on the transaction information for the first transaction; and providing the transaction details user interface in response to the request for the transaction details user interface (Mercuri, See [0082] and [0095]).  
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Saxena and Kasper and Davis and Kim and Mercuri because Mercuri provides blockchain analytics system facilitates determination of parameters of blockchain objects for analytics. Examples of parameters of the blockchain object may include an identity of a participant, a role of a participant, a type of the blockchain object and the like. The system may store parameters of blockchain objects in the data repository. The system may use the determined parameters to generate a machine learning blockchain analytics model. The system may generate visualizations, detect patterns and/or for detecting anomalies based on the Mercuri, See ABSTRACT) can be utilized by Saxena and Kasper and Davis and Kim to present different information from analyzed blockchain per user’s request.
Regarding claim 7, Saxena in view of Kasper and Davis and Kim and Mercuri further teaches the method of claim 1, further comprising: receiving, from the client device, a request for a block list user interface; retrieving additional block information from the blockchain; generating the block list user interface based on the retrieved additional block information; and providing the block list user interface in response to the request for the block list user interface (Mercuri, See [0082] and [0096]).  
Regarding claim 8, Saxena in view of Kasper and Davis and Kim and Mercuri further teaches the method of claim 1, further comprising: receiving, from the client device, a request for a transaction list user interface; retrieving transaction information using the blockchain; generating the transaction list user interface based on the retrieved transaction information; and providing the transaction list user interface in response to the request for the transaction list user interface (Mercuri, See [0082] and [0095]).  
Regarding claim 9, Saxena in view of Kasper and Davis and Kim and Mercuri further teaches the method of claim 1, further comprising: receiving, from the client device, a request for an account list user interface;  33 retrieving account information for nodes of the blockchain network using the blockchain; generating the account list user interface based on the retrieved account information; and providing the account list user interface in response to the request for the account list user interface (Mercuri, See [0082] and [0075]).  
Regarding claim 10, Saxena in view of Kasper and Davis and Kim and Mercuri further teaches the method of claim 1, further comprising: receiving, from the client device, a request for a contract list user interface; retrieving contract information using the blockchain; generating the contract list user interface based on the retrieved contract information; and providing the contract list user interface in response to the request for the contract list user interface (Mercuri, See [0082] and [0074]).  

Regarding claims 24-28, the instant claims are system claims which correspond to the method claims 6-10 above, therefore they are rejected for the same reason as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner's Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168